DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 28, 2021 cancelled no claims.  No claims were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 21-40.

Double Patenting
The terminal disclaimer dated April 28, 2021 has been approved and entered.  The terminal disclaimer has overcome the nonstatutory double patenting rejection  of claims 21-40 raised in the Office Action dated March 30, 2021.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  There is prior art which teach detecting physiological and/or emotional responses of a user such as Solanki et al. (“Estimation of the User’s Emotional State by Keystroke Dynamics”, May 2014, International Journal of Computer Applications”, Volume 94, No 13, Pages 21-23). There are also prior art that discloses detecting physiological and/or emotional responses of a user and determining if it is a normal or abnormal state, and having the system performing or recommending actions based on the detected state wherein the action is an unrequested action (See the prior art of Liu et al. . 
Prior art (see US Patent Number: 8,160,552 at least claim 1) was also found that discloses notifying said user of an alternate action that could be performed instead of said requested action, wherein said alternate action is an unrequested action and different from said requested action, said alternate action being performed if said user indicates in the affirmative that said alternate action should be performed, otherwise, in the absence of said affirmative indication, performing said requested action.
However, examiner did not find the claim feature notifying said user of (i) said state and (ii) and alternate action that could be performed instead of said requested action, wherein said alternate action is an unrequested action and different from said requested action, said alternate action being performed if said user indicates in the affirmative that said alternate action should be performed, otherwise, in the absence of said affirmative indication, performing said requested action.  Thus, the claims contain subject matter that the examiner has been unable to find in the prior art.

Conclusion                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621